In the United States Court of Federal Claims
                                                No. 19-171C
                                          Filed: January 15, 2020
                                         NOT FOR PUBLICATION

                                                  )
 SEAIR TRANSPORT SERVICES, INC.,                  )
                                                  )      Contract Disputes Act; 41 U.S.C. §§
                            Plaintiff,            )      7101, et seq.; RCFC 12(b)(1); Subject-
                                                  )      Matter Jurisdiction; RCFC 12(b)(6);
 v.                                               )      Failure to State A Claim; RCFC 26;
                                                  )      RCFC 9(k); Promissory Estoppel.
 THE UNITED STATES,                               )
                                                  )
                            Defendant.            )
                                                  )

      Joseph J. D’Erasmo, Counsel of Record, Joseph J. D’Erasmo & Associates, Rockville,
MD, for plaintiff.

      Robert R. Kiepura, Trial Attorney, Martin F. Hockey, Jr., Deputy Director, Robert E.
Kirschman, Jr., Director, Joseph H. Hunt, Assistant Attorney General, Commercial Litigation
Branch, Civil Division, United States Department of Justice, Washington, DC; Allen Lotz, Of
Counsel, Coast Guard Aviation Logistics Center, Elizabeth City, NC, for defendant.

                             MEMORANDUM OPINION AND ORDER

GRIGGSBY, Judge

I.      INTRODUCTION

        In this Contract Disputes Act (“CDA”) action, plaintiff, SEAIR Transport Services, Inc.
(“SEAIR”), alleges that the United States Coast Guard’s Aviation Logistics Center (the “ALC”)
failed to fully compensate SEAIR for certain work performed under a contract to provide
maintenance work on Air Force H60 helicopters. Compl. at ¶¶ 1-7. In addition, SEAIR alleges
that the ALC improperly denied its request for an equitable adjustment related to certain work
that SEAIR performed under a separate contract for the rewiring of Air Force H60 and H65
aircraft. Id. at ¶¶ 8-13.

        The government has moved to dismiss this matter for lack of subject-matter jurisdiction
and for failure to state a claim upon which relief can be granted, pursuant to Rules 12(b)(1) and
(b)(6) of the Rules of the United States Court of Federal Claims (“RCFC”). See generally Def.
Mot. SEAIR has also moved for limited discovery pending the resolution of the government’s
motion to dismiss, pursuant to RCFC 26. See generally Pl. Mot. For the reasons discussed
below, the Court: (1) GRANTS the government’s motion to dismiss; (2) DENIES plaintiff’s
motion for limited discovery; and (3) DISMISSES the complaint.

II.    FACTUAL AND PROCEDURAL BACKGROUND1

       A.      Factual Background

       This Contract Disputes Act matter involves claims related to two contracts by and
between SEAIR and the ALC.

       First, SEAIR alleges that the ALC breached a contract requiring that SEAIR provide
certain maintenance work on Air Force H60 helicopters (the “JDLM Contract”), by failing to
fully compensate SEAIR for the work performed under that contract after the government
terminated the contract for default. Compl. at ¶¶ 1-7. Second, SEAIR alleges that the ALC
improperly denied its request for an equitable adjudgment for work performed under a contract
for the rewiring of Air Force H60 and H65 aircraft (the “Rewiring Contract”). Id. at ¶¶ 8-13. As
relief, SEAIR seeks to recover monetary damages in the amount of $2,315,879.15 for the alleged
breach of the JDLM Contract and monetary damages in the amount of $2,751,013.71 in
connection with the Rewiring Contract, plus interest, costs and attorneys’ fees. Id. at 3-4.

       As background, SEAIR is a women-owned small business that provides aircraft
maintenance and associated services to agencies of the Federal Government. Id. at 1. In 2010,
the ALC contracted with SEAIR to provide certain engineering, maintenance, repair and aircraft
rewiring services for the United States Coast Guard (“Coast Guard”). Def. Mot. at 2, 4.

               1.      The JDLM Contract

       On August 24, 2010, the ALC awarded Contract No. HSCG38-10-D-J00007, entitled
“Joint Depot Level Maintenance (“JDLM”) and Associated Services on United States Air Force
H60 Aircraft, United States Coast Guard, Aviation Logistics Center, Elizabeth City, NC,” to
SEAIR. Def. App’x at 10; Def. Mot. at 2-3. The JDLM Contract involves on-site maintenance,

1
  The facts recited in this Memorandum Opinion and Order are taken from the complaint (“Compl.”) and
the exhibits attached thereto (“Compl. Ex.”); the government’s motion to dismiss (“Def. Mot.”) and the
appendix attached thereto (“Def. App’x”); and plaintiff’s response and opposition to the government’s
motion to dismiss (“Pl. Resp.”). Unless otherwise noted, the facts recited herein are undisputed.


                                                                                                         2
technical and engineering support in the overhaul, repair, modification and servicing of Air
Force H60 helicopters at the ALC. Def. App’x at 10.

       The ALC procured work under the JDLM Contract by issuing various task orders to
SEAIR. See id. at 34-187. Pursuant to these task orders, SEAIR primarily provided
maintenance and repair services for two Coast Guard helicopters known as aircraft numbers 90-
26231 and 92-26465. Id. at 33.

       Specifically relevant to this dispute, the ALC’s contracting officer issued a notice of
termination for default for the JDLM Contract on December 7, 2015. Compl. at ¶ 3. The ALC
issued this notice due to SEAIR’s alleged failure to deliver requested services by required
delivery dates and to make reasonable progress under certain task orders. Id.

       After SEAIR informed the ALC’s contracting officer that it would not appeal the
contracting officer’s decision to terminate the JDLM Contract for default, SEAIR and the ALC
engaged in negotiations to reach an agreement on the amount due to SEAIR for work, labor and
supplies for which payment had not yet been received. Compl. at ¶ 5; Def. Mot. at 5. Once
these negotiations were complete, SEAIR sent the ALC contracting officer a settlement proposal
on December 6, 2016. Def. App’x at 213-216.

       On or about August 29, 2017, the Coast Guard acknowledged that the government owed
SEAIR $140,341.16 for work performed under the JDLM Contract. Compl. at ¶ 6; Def. Mot. at
5. Shortly thereafter, SEAIR received payment in the amount of $140,341.16. Compl. at ¶ 7.
SEAIR later demanded additional payments from the ALC for the work that SEAIR maintained
that it completed under the JDLM Contract in the amount of $2,315,879.15. Id. at Ex. 1.

       On October 4, 2018, counsel for the ALC sent an email to SEAIR stating that the ALC
believed that SEAIR had received payment for all of the work that SEAIR performed under the
JDLM Contract. Pl. Resp. Ex. 1. It is undisputed that SEAIR did not submit a CDA claim to the
ALC contracting officer seeking payment for additional work performed under the JDLM
Contract. See Compl. at ¶¶ 1-7 (showing that SEAIR did not submit a CDA claim for worked
performed under the JDLM Contract); Def. Mot. at 12.




                                                                                                 3
               2.     The Rewiring Contract

       On August 24, 2010, the ALC awarded Contract No. HSCG38-10-J00008, entitled
“Onsite H60 Aircraft Complete Rewiring and H65 Aircraft Select Wiring Replacement, United
States Coast Guard, Aviation Logistics Center, Elizabeth City, NC,” to SEAIR. Compl. at ¶ 8;
Def. Mot. at 3. Pursuant to the terms of the Rewiring Contract, SEAIR was required to rewire
certain Coast Guard H60 aircraft “within a 45 calendar day period.” Def. App’x at 193; see also
Compl. at ¶ 10; Def. Mot. at 4.

       Specifically relevant to this dispute, the Rewiring Contract contains a contracting officer
authority provision which provides that:

       In no event shall any understanding or agreement between the Contractor
       and any Government employee other than the Contracting Officer on any
       contract, modification, change order, letter or verbal direction to the
       Contractor be effective or binding upon the Government. All such actions
       must be formalized by a proper contractual document executed by an
       appointed Contracting Officer. The Contractor is hereby put on notice that
       in the event a Government employee other than the Contracting Officer
       directs a change in the work to be performed, it is the Contractor’s
       responsibility to make inquiry of the Contracting Officer before making the
       deviation. Payments will not be made without being authorized by an
       appointed Contracting Officer with the legal authority to bind the
       Government.

Def. App’x at 212.

       It is undisputed that, on September 15, 2011, the ALC’s contracting officer sent a request
to SEAIR for a price quotation for reducing the rewiring schedule from 45 process days to 40
days. Id. at 218. It is also without dispute that SEAIR submitted a cost proposal to the
government regarding such an accelerated schedule on September 28, 2011. Id. SEAIR
subsequently began to operate on a 40-day rewiring schedule during the period September 14,
2011 through June 2012. Id.; Compl. at ¶ 10; Def. Mot. at 6.

       On June 27, 2012, SEAIR requested an equitable adjustment from the government to
compensate it for increased labor hours worked, additional supplies and related costs incurred
due to the accelerated schedule. Def. App’x at 218. On January 29, 2013, the ALC’s contracting
officer denied SEAIR’s request for an equitable adjustment. Id.




                                                                                                     4
        On August 9, 2016, SEAIR submitted a certified CDA claim to the ALC’s contracting
officer in the amount of $347,343.80 seeking: (1) a reimbursement of the funds that SEAIR
overpaid to the government in the amount of $32,719; (2) the costs that SEAIR incurred in the
expedited rewiring; and (3) various price adjustments. Id. at 217-220. On December 14, 2016,
the ALC’s contracting officer issued a final decision denying SEAIR’s claim for an equitable
adjustment.2 Def. App’x at 226-29.

        On November 6, 2017, ALC’s agency counsel sent an email to SEAIR’s counsel stating
that he had “seen nothing so far that causes me to question the contracting officer’s decision on
SEAIR’s claim.” Pl. Resp. Ex. 2.

        B.      Procedural History

        SEAIR commenced this action on January 31, 2019. See generally Compl. On May 31,
2019, the government filed a motion to dismiss the complaint, pursuant to RCFC 12(b)(1) and
(b)(6). See generally Def. Mot.

        On July 16, 2019, SEAIR filed a response and opposition to the government’s motion to
dismiss. See generally Pl. Resp. On July 29, 2019, the government filed a reply in support of its
motion to dismiss. See generally Def. Reply.

        On November 22, 2019, SEAIR filed a motion for limited discovery pending the Court’s
decision on the government’s motion to dismiss. See generally Pl. Mot. On December 3, 2019,
the government filed a response and opposition to SEAIR’s motion for limited discovery. See
generally Def. Resp. On December 8, 2019, SEAIR filed a reply in support of its motion for
limited discovery. See generally Pl. Reply.

        These matters having been fully briefed, the Court resolves the pending motions.




2
  In his final decision, the ALC’s contracting officer determined that SEAIR did not provide the
government with a copy of the invoice or the tail number for the aircraft involved in the additional work
for which SEAIR was seeking payment. Def. App’x at 226. The ALC’s contracting officer also
determined that the government’s request that SEAIR provide a price quotation for accelerating the
rewiring schedule did not constitute a modification of the Rewiring Contract. Def. App’x at 227.


                                                                                                            5
III.    LEGAL STANDARDS

        A.     RCFC 12(b)(1)
        When deciding a motion to dismiss upon the ground that the Court does not possess
subject-matter jurisdiction pursuant to RCFC 12(b)(1), this Court must assume that all
undisputed facts alleged in the complaint are true and must draw all reasonable inferences in the
non-movant’s favor. Erickson v. Pardus, 551 U.S. 89, 94 (2007); see also RCFC 12(b)(1). But,
plaintiff bears the burden of establishing subject-matter jurisdiction, and plaintiff must do so by a
preponderance of the evidence. Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746, 748
(Fed. Cir. 1988). And so, should the Court determine that “it lacks jurisdiction over the
subjectmatter, it must dismiss the claim.” Matthews v. United States, 72 Fed. Cl. 274, 278
(2006) (citations omitted); see also RCFC 12(h)(3).

        In this regard, the United States Court of Federal Claims is a Court of limited jurisdiction
and “possess[es] only that power authorized by Constitution and statute.” Kokkonen v. Guardian
Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). The Tucker Act grants the Court jurisdiction
over:

        [A]ny claim against the United States founded either upon the Constitution, or any
        Act of Congress or any regulation of an executive department, or upon any express
        or implied contract with the United States, or for liquidated or unliquidated
        damages in cases not sounding in tort.

28 U.S.C. § 1491(a)(1).

        The Tucker Act is, however, a jurisdictional statute; “it does not create any substantive
right enforceable against the United States for money damages. . . . [T]he Act merely confers
jurisdiction upon [the United States Court of Federal Claims] whenever the substantive right
exists.” United States v. Testan, 424 U.S. 392, 398 (1976) (alterations original). And so, to
pursue a substantive right against the United States under the Tucker Act, a plaintiff must
identify and plead a money-mandating constitutional provision, statute, or regulation; an express
or implied contract with the United States; or an illegal exaction of money by the United States.
Cabral v. United States, 317 F. App’x 979, 981 (Fed. Cir. 2008) (citing Fisher v. United States,
402 F.3d 1167, 1172 (Fed. Cir. 2005)). In this regard, the Court does not possess subject-matter
jurisdiction to consider promissory estoppel claims against the United States. Steinberg v.
United States, 90 Fed. Cl. 435, 443 (2009) (citations omitted); see also Russell Corp. v. United


                                                                                                    6
States, 210 Ct. Cl. 596, 609 (1976) (“This court, of course, has no jurisdiction to render judgment
against the United States based upon a contract implied in law.”); De Archibold v. United States,
57 Fed. Cl. 29, 32 (2003) (“It is well-established that a duty imposed by law does not create a
contract within the Tucker Act jurisdiction of this court.”).

       B.      RCFC 12(b)(6)

       When deciding a motion to dismiss based upon failure to state a claim upon which relief
can be granted, pursuant to RCFC 12(b)(6), this Court must also assume that all undisputed facts
alleged in the complaint are true and must draw all reasonable inferences in the non-movant’s
favor. See Redondo v. United States, 542 F. App’x 908, 910 (Fed. Cir. 2013). And so, to survive
a motion to dismiss under RCFC 12(b)(6), a complaint must contain facts sufficient to “state a
claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       When the complaint fails to “state a claim to relief that is plausible on its face,” the Court
must dismiss the complaint. Iqbal, 556 U.S. at 678 (citation omitted). On the other hand,
“[w]hen there are well-pleaded factual allegations, a court should assume their veracity,” and
determine whether it is plausible, based upon these facts, to find against the defendant. Id. at
678-79 (“A claim has facial plausibility when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”).

       C.      The Contract Disputes Act

       The Tucker Act provides that this Court “shall have jurisdiction to render judgment upon
any claim by or against, or dispute with, a contractor arising under section 7104(b)(1) of title 41
[the Contract Disputes Act], . . . on which a decision of the contracting officer has been issued
under section 6 of that Act.” 28 U.S.C. § 1491(a)(2); see also Renda Marine, Inc. v. United
States, 71 Fed. Cl. 378, 386 (2006). And so, to establish jurisdiction in a Contract Disputes Act
matter, a plaintiff must demonstrate compliance with the requirements of the CDA.

       In this regard, the CDA requires that all claims made by a contractor against the
government relating to a contract shall be in writing and shall be submitted to the contracting
officer for a final decision. 41 U.S.C. § 7103(a); Northrop Grumman Computing Sys., Inc. v.
United States, 709 F.3d 1107, 1111-12 (Fed. Cir. 2013) (“A prerequisite for jurisdiction of the



                                                                                                      7
Court of Federal Claims over a CDA claim is a final decision by a contracting officer on a valid
claim.”) (emphasis original); see also Securiforce Int’l Am., LLC v. United States, 879 F.3d
1354, 1359 (Fed. Cir. 2018). If the claim made by the contractor is for more than $100,000.00,
the contractor must also certify the claim. 41 U.S.C. § 7103(b)(1). And so, the contractor’s
claim submission and the requirement that the contracting officer render a final decision on the
claim are mandatory and jurisdictional prerequisites before a contractor may file suit in this
Court. See M. Maropakis Carpentry, Inc. v. United States, 609 F.3d 1323, 1328 (Fed. Cir. 2010)
(stating that “for the Court of Federal Claims to have jurisdiction under the CDA, the contractor
must submit a proper claim—a written demand that includes (1) adequate notice of the basis and
amount of a claim and (2) a request for a final decision”) (citing James M. Ellett Constr. Co.,
Inc. v. United States, 93 F.3d 1537, 1541-42 (Fed. Cir. 1996)).

       The CDA also requires that a contractor must file a direct action disputing the contracting
officer’s final decision in this Court within 12 months of receiving the final decision. 41 U.S.C.
§ 7103(b)(3). And so, a claim brought more than 12 months after receiving a final decision is
untimely and must be dismissed for lack of subject-matter jurisdiction. RMA Eng’r S.A.R.L. v.
United States, 140 Fed. Cl. 191, 217-218 (2018).

       D.      RCFC 9(k) And RCFC 26

       RCFC 9(k) requires that a plaintiff identify the substantive provisions of the contract on
which it relies to pursue a breach of contract claim in this Court. RCFC 9(k); Kissi v. United
States, 102 Fed. Cl. 31, 35 (2011) (finding the court lacked jurisdiction due to plaintiff's failure
to “adequately plead a contract claim under RCFC 9(k)”). This Court has recognized that the
requirements under RCFC 9(k) are met when a plaintiff attaches a copy of the contract—or a
similar document—to the complaint or otherwise identifies the provisions of the contract that
have allegedly been breached. See Zainulabeddin v. United States, 138 Fed. Cl. 492, 508 (2018)
(citing Garreaux v. United States, 77 Fed. Cl. 726, 730 (2007)); Baha v. United States, 123 Fed.
Cl. 1, 5 (2015) (finding that a supplement to a contract, which lays out the terms of the parties’
agreement, satisfies the pleading threshold of RCFC 9(k)).

       Lastly, RCFC 26(d) addresses the timing and sequence of discovery and provides that:

       (1) Timing. A party may not seek discovery from any source before the
       parties have conferred as required by Appendix A ¶ 3, except in a


                                                                                                       8
        proceeding exempted from initial disclosure under RCFC 26(a)(1)(B), or
        when authorized by these rules, by stipulation, or by court order.

RCFC 26(d)(1). The United States Court of Appeals for the Federal Circuit has held that this
Court has the authority to “adjust discovery as appropriate to each phase of litigation.” Vivid
Techs., Inc. v. Am. Science & Eng’g, Inc., 200 F.3d 795, 804 (Fed. Cir. 1999). And so, “[w]hen
a particular issue may be dispositive, the [C]ourt may stay discovery concerning other issues
until the critical issue is resolved.” Id.

IV.     LEGAL ANALYSIS

        The government has moved to dismiss SEAIR’s breach of contract claim related to the
JDLM Contract upon the grounds that: (1) SEAIR failed to submit a certified CDA claim to the
ALC’s contracting officer prior to bringing this action; (2) the claim violates RCFC 9(K); and (3)
the claim is, in part, untimely. Def. Mot. at 12-14. The government also seeks the dismissal of
SEAIR’s CDA claim related to the Rewiring Contract, because: (1) SEAIR filed this action
more than 12 months after receiving the ALC contracting officer’s final decision on that claim;
(2) the claim relies, in part, on a promissory estoppel theory; and (3) the claim otherwise fails to
satisfy the requirements of RCFC 9(k). Id. at 14-16. In the alternative, the government argues
that the Court should dismiss the complaint, because Counts I and II of the complaint fail to
provide the government with fair notice of a plausible claim. Id. at 16-19.

        In its response and opposition to the government’s motion to dismiss, SEAIR counters
that its CDA claim related to the JDLM Contract is timely, because SEAIR commenced this
action five months after the government paid SEAIR for certain work performed under the
JDLM Contract and SEAIR received a “final denial” of this claim on October 4, 2018. Pl. Resp.
at 3. SEAIR also argues that the Court may consider its CDA claim related to the Rewiring
Contract, because the government should be estopped from arguing that this claim is untimely
and the government issued a “final denial” of this claim on November 6, 2017. Id. at 4. And so,
SEAIR requests that the Court deny the government’s motion to dismiss. Id.

        Lastly, SEAIR has moved for limited discovery to obtain information from the
government regarding whether the ALC made certain payments to SEAIR’s subcontractor—
URS Federal Services, Inc.—for work performed under the JDLM Contract. See generally Pl.
Mot. The government opposes this motion. See generally Def. Resp.


                                                                                                       9
       For the reasons set forth below, the factual record in this matter makes clear that SEAIR
did not submit a certified CDA claim seeking additional payments under the JDLM Contract
prior to commencing this action and that SEAIR’s CDA claim related to the Rewiring Contract
has been brought more than 12 months after SEAIR received the ALC’s contracting officer’s
final decision on that claim. SEAIR also has not shown that permitting discovery on whether the
ALC made certain payments to URS Federal Services, Inc. in connection with the JDLM
Contract is warranted at this stage in the litigation. And so, the Court: (1) GRANTS the
government’s motion to dismiss; (2) DENIES plaintiff’s motion for limited discovery; and (3)
DISMISSES the complaint.

       A.      SEAIR Did Not File A CDA Claim
               Before Bringing Its JDLM Contract Claim
       As an initial matter, there can be no genuine dispute that SEAIR has not satisfied the
jurisdictional requirement that a contractor file a CDA claim with the relevant agency’s
contracting officer before commencing a CDA action in this Court with regards to the JDLM
Contract claim. It is well-established that the CDA requires that all claims made by a contractor
against the government relating to a contract shall be in writing and shall be submitted to the
contracting officer for a final decision before bringing a CDA action in this Court. 41 U.S.C. §
7103(a); Northrop Grumman Computing Sys., Inc. v. United States, 709 F.3d 1107, 1111-12
(Fed. Cir. 2013) (“A prerequisite for jurisdiction of the Court of Federal Claims over a CDA
claim is a final decision by a contracting officer on a valid claim.”) (emphasis original); see also
Securiforce Int’l Am., LLC v. United States, 879 F.3d 1354, 1359 (Fed. Cir. 2018). And so, if
SEAIR failed to file a CDA claim with the contracting officer regarding the JDLM Contract—
and to obtain a final decision on that claim from the ALC’s contracting officer—before
commencing this CDA action, the Court must dismiss its claim for lack of subject-matter
jurisdiction. See M. Maropakis Carpentry, Inc. v. United States, 609 F.3d 1323, 1328 (Fed. Cir.
2010) (stating that “for the Court of Federal Claims to have jurisdiction under the CDA, the
contractor must submit a proper claim—a written demand that includes (1) adequate notice of the
basis and amount of a claim and (2) a request for a final decision”) (citing James M. Ellett
Constr. Co., Inc. v. United States, 93 F.3d 1537, 1541-42 (Fed. Cir. 1996)).

       In this case, both parties agree that SEAIR did not file a CDA claim with the ALC’s
contracting officer seeking payment for the additional work, labor and supplies that SEAIR


                                                                                                  10
alleges are due under the JDLM Contract. Compl at ¶¶ 1-7; Def. Mot. at 12-14. Because SEAIR
did not submit such a CDA claim prior to commencing this action, the Court must dismiss
SEAIR’s JDLM Contract claim for lack of subject-matter jurisdiction. RCFC 12(b)(1); Northrop
Grumman Computing Sys., Inc., 709 F.3d at 1111-12.

        B.      SEAIR’s Rewiring Contract Claim Is Untimely

        The Court must also dismiss SEAIR’s claim based upon the Rewiring Contract, because
this claim is untimely. It is well-established that a contractor must file a CDA action in this
Court within 12 months of receiving the contracting officer’s final decision on a claim. 41
U.S.C. § 7104(b)(3). And so, if SEAIR failed to file this matter within 12 months of receiving
the ALC contracting officer’s final decision on its claim for equitable adjustment in connection
with the Rewiring Contract, the Court must dismiss this claim for lack of subject-matter
jurisdiction. RMA Eng’r S.A.R.L. v. United States, 140 Fed. Cl. 191, 216-17 (2018).

        In this case, the evidence before the Court makes clear that the ALC’s contracting officer
issued a final decision on SEAIR’s equitable adjustment claim on December 14, 2016. Def.
App’x at 226-29. And so, to be timely, SEAIR must have brought its CDA claim in this Court
by December 14, 2017. 41 U.S.C. § 7104(b)(3). SEAIR commenced this action on January 31,
2019—long after the CDA’s 12-month statute of limitations period expired. See generally
Compl. And so, the Court must also dismiss this claim for lack of subject-matter jurisdiction.3
RMA Eng’r, 140 Fed. Cl. at 216-17; RCFC 12(b)(1).

        C.      The Court Denies SEAIR’s Request For Limited Discovery

        As a final matter, the Court must DENY SEAIR’s request to conduct limited discovery
pending the resolution of the government’s motion to dismiss. See generally Pl. Mot.; Pl. Reply.
In its motion for limited discovery, SEAIR seeks the opportunity to conduct discovery on


3
  SEAIR’s argument that its Rewiring Contract claim is timely because the government issued a “final
denial” of this claim in an email dated November 6, 2017, is also misguided. Pl. Resp. at 4. Even if it is
true that the government issued a final decision on this claim on November 6, 2017, SEAIR commenced
this action on January 31, 2019—more than 12 months after receiving the subject email. See generally
Compl. The government also correctly argues that the Court may not consider SEAIR’s promissory
estoppel claim related to the Rewiring Contract, because the Court does not possess subject-matter
jurisdiction to consider promissory estoppel claims against the United States. Steinberg v. United States,
90 Fed. Cl. 435, 443 (2009) (citations omitted).



                                                                                                        11
whether the ALC made certain payments to SEAIR’s subcontractor—URS Federal Services,
Inc.—for work that SEAIR performed under the JDLM Contract. Pl. Mot. at 2; Pl. Reply at 1.
But, the discovery that SEAIR seeks has no bearing on the question of whether SEAIR has
established jurisdiction to bring this CDA action. Indeed, as discussed above, the Court does not
possess subject-matter jurisdiction to consider any of SEAIR’s CDA claims because SEAIR
either failed to file a CDA claim with the ALC’s contracting officer or failed to timely file the
claim. Given this, the Court DENIES SEAIR’s motion for limited discovery.

V.     CONCLUSION

       In sum, the Court does not possess subject-matter jurisdiction to consider any of SEAIR’s
CDA claims and SEAIR has not shown that the discovery that it seeks pending the resolution of
the government’s motion to dismiss is warranted.

       And so, for the foregoing reasons, the Court:

       1. GRANTS the government’s motion to dismiss;

       2. DENIES plaintiff’s motion for discovery; and

       3. DISMISSES the complaint.

       The Clerk shall enter judgment accordingly.

       Each party shall bear their own costs.

       IT IS SO ORDERED.



                                                   s/ Lydia Kay Griggsby
                                                   LYDIA KAY GRIGGSBY
                                                   Judge




                                                                                                    12